                         IN THE UNITED STATES DISTRICT COURT FOR
                            THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


     UNITED STATES OF AMERICA,


     V.                                             Case No. CR419-029


     RACHEL HOWELL-HALSTEAD,


                            Defendant




                George R. Asinc counsel of record for defendant Rachel Howell-

     Halstead in the above-styled case has moved for leave of absence.

     The Court is mindful that personal and professional obligations

     require the absence of counsel on occasion. The Court, however,

     cannot accommodate its schedule to the thousands of attorneys who

     practice within the Southern District of Georgia.

                Counsel may be absent at the times requested. However, nothing

     shall prevent the case from going forward; all discovery shall

     proceed, status conferences, pretrial conferences, and        trial shall

     not be interrupted or delayed. It is the affirmative obligation of

     counsel to provide a fitting substitute.


                     I
                SC   ORDERED this       day of May 2019.


J .-1     V.C


 .      ST
                                          WILLIAM T. MOOREf .TP
                                                            JR., JUDGE
     ' 2:                                 UNITED STATES DISTRICT COURT
        era

                                          SOUTHERN DISTRICT OF GEORGIA
